                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

BRUCE & TANYA & ASSOCIATES, INC.,                      )
                                                       )
                Plaintiff,                             )
                                                       )
        v.                                             )        I :l 7-cv-01155 (LMB/TCB)
                                                       )
 BOARD OF SUPERVISORS OF                               )
   FAIRFAX COUNTY, VIRGINIA, et al.,                   )
                                                        )
                Defendants.                             )

                                   MEMORANDUM OPINION

       Bruce & Tanya & Associates, Inc. ("BTA" or "plaintiff') has filed a complaint alleging

that Virginia's statutory scheme governing signs placed "within the limits of' highways-on its

face and as enforced by Fairfax County ("County"), the County's Board of Supervisors

("Board") (collectively, the "County Defendants"), and Virginia's Commissioner of Highways

("Commissioner")-violates the First and Fourteenth Amendments to the U.S. Constitution.

Before the Court are the County Defendants' motion to dismiss [Dkt. No. 49], the

Commissioner's motion to dismiss [Dkt. No. 52], and BTA's motion for summary judgment and

injunctive relief [Dkt. No. 55]. The Court has heard oral argument and received supplemental

briefing. For the reasons stated below, defendants' motions to dismiss will be granted, BTA's

motion will be denied, and judgment will be entered in favor of defendants.

                                         I. BACKGROUND

       A. Factual Background

       BTA is a real estate company operating across Burke, Springfield, and Fairfax Station,

Virginia. Pl. 's Br. in Supp. of Its Mot. for Partial Summ. J. and for a Prelim. Inj. [Dkt. No. 56]

("BTA's SJ Br.") 4; id. Ex. A [Dkt. No. 56-1] ("Tyburski Deel.") ,r,r 2-3. "[A]s a service to

BTA's clients," BTA often posts real estate sales signs immediately adjacent to highways. Am.
Compl. [Dkt. No. 46] ,I,I 9-10; Pl.'s Reply in Supp. of Its Mot. for Partial Summ. J. [Dkt.

No. 65] 2. For most of BTA's 30-year history, its posting of real estate sales signs met with little

resistance. Although the Virginia Department of Transportation ("VDOT") 1 would remove signs

"once or twice a year," BTA never received any fines. Tyburski Deel. 1,r 4-5.

       Beginning in April 2012, VDOT notified BTA that its signs were violating section 33.2-

1224 of the Virginia Code, which prohibits posting signs or advertisements "within the limits of

any highway." BTA's SJ Br. 4. VDOT's enforcement efforts were soon joined by those of the

Board, which in March 2013 signed a cooperative agreement with the Commissioner to enforce

section 33.2-1224.2 Tyburski Deel. ,r 13; see Am. Compl. Ex. B [Dkt. No. 46-2] ("Enforcement

Agreement"). VDOT and the Board enjoy concurrent authority: VDOT is responsible for all

roads in the County, see Commissioner of Highway's Memo. in Opp'n to Pl.'s Mot. for Summ.

J. [Dkt. No. 63] ("Comm'r's SJ Opp'n") 2-3, and the Board enforces section 33.2-1224 on

designated roads in Fairfax County through its Illegal Sign Removal Program, BTA's SJ Br. 5;

id. Ex. C [Dkt. No. 56-3].

       In the first three years of the Illegal Sign Removal Program, the County collected signs

believed to be in violation of the statute but issued no fines. Memo. in Supp. of Defs. Board of

Supervisors and Fairfax County's Mot. to Dismiss Am. Compl. [Dkt. No. 50] ("Cty. Defs.' MTD

Memo.") 2; BTA's SJ Br. 5. The enforcement strategy changed when the Department of Code




1
  The Virginia Code charges the Commissioner with enforcing the sign statutes but permits the
Commissioner to ''assign to division engineers and other employees in [VDOT] such duties other
than discretionary powers as he may deem appropriate." Va. Code Ann.§ 33.2-1201.
2
  The Commissioner may "enter into agreements with the local governing body of Fairfax County
authorizing local law-enforcement agencies or other local governmental entities to act as agents of
the Commissioner" in order to "(i) enforc[e] the provisions of§ 33 .2-1224 and (ii) collect[] the
civil penalties and costs provided for in that section." Va. Code Ann.§ 33.2-1225(A).


                                                  2
Compliance ("DCC") began assisting with enforcement efforts. 3 From March to October 2016,

the Board fined BTA at least 89 times. BTA's SJ Br. 5. BTA, considered to be an "egregious

violator[]" of section 33.2-1224, see Cty. Defs.' MTD Memo. 2, accounted for a sizable portion

of the Board's efforts. For example, from May until October 2016, approximately 21% of all

fines issued by the Board went to BTA. BTA's SJ Br. 5; id. Ex. F [Dkt. No. 56-6].

       In December 2016, the Board sued BTA in Fairfax County Circuit Court for payment of

outstanding fines and to enjoin BTA from placing more signs along County highways. 4 BTA's

SJ Br. 5. BTA filed a counterclaim in the state court proceeding, raising First and Fourteenth

Amendment claims against the Board under 42 U.S.C. § 1983. It also attempted to add the

Commissioner through a third-party complaint but was unsuccessful. Memo. in Supp. of Defs.'

Mot. to Dismiss [Dkt. No. 53] ("Comm'r's MTD Memo.") 2. BTA took a nonsuit on its

counterclaim before trial in September 2017. 5 Id. After BTA initiated this civil action, the parties

agreed to ask the state court to stay that proceeding, and that request was granted. See Pl.' s

Consolidated Opp'n to the Defs.' Mots. to Dismiss [Dkt. No. 25] 7-8.




3
  DCC staff patrol Board-designated roads on Tuesdays, Wednesdays, and Thursdays. County
Defs.' Opp'n to Bruce & Tanya & Associates, Inc.'s Mot. for a Partial Summ. J. and for a
Prelim. lnj. [Dkt. No. 64] ("Cty. Defs.' SJ Opp'n") 114, 7. DCC staff identify signs they believe
to be within the limits of the highway and record the sign's image and geographic coordinates.
Id. 11 8-10. If, after a comparison with property maps, the DCC staff conclude that a sign is
within the limits of the highway, they issue a citation to the sign's owner. Id. 1111-12.
4
 The Commissioner "may seek to enjoin any recurring violator," Va. Code Ann.§ 33.2-1224,
and the Board was authorized "to act as the Commissioner's agent" in enforcing section§ 33.2-
1224, see Enforcement Agreement art. 1.
5 Virginia law permits a party to take one nonsuit as a matter of right, provided it does so before
a motion to strike the evidence is sustained or before the case is submitted to the jury or the court
for decision. Va. Code Ann. § 8.0 l-380(A)-(B).


                                                  3
       B. Statutory Scheme

       Virginia has long regulated signs near highways "to promote the safety, convenience and

enjoyment of travel ... , to attract tourists and promote the prosperity, economic well-being and

general welfare of the State, and to preserve and enhance the natural scenic beauty or aesthetic

features of the highways and adjacent areas." Act of Apr. 1, 1970, ch. 322, § 33.1-351, 1970 Va.

Acts 459, 555 (codified as amended at Va. Code Ann.§ 33.2-1200(A)). Chapter 12, Article 1 of

Title 33.2 of the Virginia Code ("Article l ") governs "the erection and maintenance of outdoor

advertising in areas adjacent to the rights-of-way of the highways within the Commonwealth."

Va. Code Ann.§ 33.2-1200(A). Most of Article 1 addresses signs "visible from" highways. See,

M:., id.§ 33.2-1205 (establishing a licensing system for advertisements "visible from the main

traveled way" of any highway); id.§ 33.2-1208 (establishing a similar permitting system). One

provision of Article 1 is narrower: Section 33.2-1224 ("Highway Signs Statute") generally

prohibits placing any signs "within the limits of' a highway:

       Any person who in any manner (i) paints, prints, places, puts, or affixes any sign
       or advertisement upon or to any rock, stone, tree, fence, stump, pole, mile-board,
       milestone, danger-sign, guide-sign, guidepost, highway sign, historical marker,
       building, or other object lawfully within the limits of any highway or (ii) erects,
       paints, prints, places, puts, or affixes any sign or advertisement within the limits
       of any highway is subject to a civil penalty .... Signs or advertisements placed
       within the limits of the highway are hereby declared a public and private nuisance
       and may be forthwith removed, obliterated, or abated by the Commissioner of
       Highways or his representatives without notice.... In addition, the Commissioner
       of Highways or his representative may seek to enjoin any recurring violator of
       this section. The Commissioner of Highways may enter into agreements with any
       local governing body authorizing local law-enforcement agencies or other local
       governmental entities to act as agents of the Commissioner of Highways for the
       purpose of (i) enforcing the provisions of this section and (ii) collecting the
       penalties and costs provided for in this section....

Va. Code Ann.§ 33.2-1224.

       At issue in this litigation is the interaction between the Highway Signs Statute and

section 33.2-1204 ("Exceptions Statute"). The Exceptions Statute exempts certain categories of



                                                 4
signs from some of the provisions in Article 1. The exempt signs range from those "relating

solely to farm produce, merchandise, service, or entertainment" to those "warning the public

against hunting, fishing, or trespassing" to those "advertising only the name, time, and place of

bona fide agricultural, county, district, or state fairs." Va. Code Ann.§ 33.2-1204(2), (14), (17).

       In April 2018, the Virginia General Assembly amended the Exceptions Statute. See Act

of Apr. 6, 2018, 2018 Va. Laws ch. 794. The amendment changed the statute in two ways. It first

made explicit that the types of signs described in the Exceptions Statute were not exempt from

the broad prohibition in the Highway Signs Statute unless specifically noted. It then identified

six types of signs that are exempt from the Highway Signs Statute (identified as "§ 3 3.2-1224").

As amended, the Exceptions Statute provides:

       The following signs and advertisements, if securely attached to real property or
       advertising structures, and the advertising structures or parts thereof upon which
       they are posted or displayed are excepted from all the provisions of [Article 1]
       except those enumerated in ... [§] 33.2-1224 ... :



       5. Notwithstanding the provisions of§ 33.2-1224, danger or precautionary signs
       relating to the premises or signs warning of the condition of or dangers of travel
       on a highway erected or authorized by the Commissioner of Highways; forest fire
       warning signs erected under authority of the State Forester; and signs, notices, or
       symbols erected by the United States government under the direction of the U.S.
       Forest Service;

       6. Notwithstanding the provisions of§ 33.2-1224, notices of any telephone
       company, telegraph company, railroad, bridges, ferries, or other transportation
       company necessary in the discretion of the Commissioner of Highways for the
       safety of the public or for the direction of the public to such utility or to any place
       to be reached by it;



       12. Notwithstanding the provisions of§ 33.2-1224, historical markers erected by
       duly constituted and authorized public authorities;

       13. Notwithstanding the provisions of§ 33.2-1224, highway markers and signs
       erected or caused to be erected by the Commissioner of Highways or the Board or
       other authorities in accordance with law;



                                                  5
        15. Notwithstanding the provisions of§ 33.2-1224, signs erected by Red Cross
        authorities relating to Red Cross Emergency Stations, with authority hereby
        expressly given for the erection and maintenance of such signs upon the right-of-
        way of all highways in the Commonwealth at such locations as may be approved
        by the Commissioner of Highways;



        19. Notwithstanding the provisions of§ 33.2-1224, signs containing
        advertisements or notices that have been authorized by a county and that are
        securely affixed to a public transit passenger shelter that is owned by that county,
        provided that no advertisement shall be placed within the right-of-way of the
        Interstate System, National Highway System, or federal-aid primary system of
        highways in violation of federal law....

Va. Code Ann.§ 33.2-1204.

        C. Procedural History

        BTA filed its initial complaint in October 2017 and filed an Amended Complaint on

February 9, 2018 [Dkt. No. 46]. The Amended Complaint alleges multiple violations ofBTA's

constitutional rights, including that the Commonwealth's statutory scheme for regulating signs

near highways violates the First Amendment, is unconstitutionally vague, and has been

selectively enforced against BTA. Count I of the Amended Complaint seeks declaratory relief;

Count II seeks damages, injunctive relief, attorney's fees, and costs under 42 U.S.C. §§ 1983 and

1988.

        Both the County Defendants and the Commissioner have moved to dismiss the Amended

Complaint, and BTA has moved for partial summary judgment and for preliminary or permanent

injunctive relief. The Court heard oral argument on the parties' motions and required

supplemental briefing on the effect of the April 2018 amendment to the Exceptions Statute in

October 2018. That briefing has been provided.




                                                  6
                                          II. ANALYSIS

       A. Standards of Review

       Under Rule 12(b)(l) of the Federal Rules of Civil Procedure, an action must be dismissed

if the court lacks subject matter jurisdiction. The plaintiff, as the party asserting jurisdiction,

bears the ultimate burden of proving such jurisdiction. Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982). If "a complaint simply fails to allege facts upon which subject matter jurisdiction can

be based[,] ... all the facts alleged in the complaint are assumed to be true and the plaintiff, in

effect, is afforded the same procedural protection as he would receive under a Rule l 2(b )(6)

consideration." Id. But in the event of a factual dispute over the jurisdictional allegations in the

complaint, the court may consider evidence outside the complaint "without converting the

proceeding to one for summary judgment." Id.

        A complaint should be dismissed under Rule 12(b)(6) if it "fail[s] to state a claim upon

which relief can be granted." Fed. R. Civ. P. 12(b)(6). To survive a 12(b)(6) motion, "a

complaint must contain sufficient factual matter, accepted as true, to 'state a claim to relief that is

plausible on its face."' Ashcroft v. Igbal, 556 U.S. 662,678 (2009) (quoting Bell Atl. Corp. v.

Twombly. 550 U.S. 544, 570 (2007)). "A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged." Id. The plausibility standard "is not akin to a 'probability

requirement,' but it asks for more than a sheer possibility that a defendant has acted unlawfully."

Id. (quoting Twombly. 550 U.S. at 570). The Court must "assume the facts alleged in the

complaint are true and draw all reasonable factual inferences in [the plaintiff's] favor," Burbach

Broad. Co. of Del. v. Elkins Radio Corp.. 278 F.3d 401,406 (4th Cir. 2002), but only to the extent

those allegations pertain to facts rather than legal conclusions. See Igbal, 556 U.S. at 678-79.




                                                   7
       Summary judgment is appropriate where "the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law." Fed. R.

Civ. P. 56(a). A fact is material only if it "might affect the outcome of the suit under the

governing law," Libertarian Party of Va. v. Judd, 718 F.3d 308,313 (4th Cir. 2013) (citation

omitted), and a dispute is genuine only "if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party," Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248

(1986). Although the evidence, and the inferences drawn therefrom, must be viewed in the light

most favorable to the nonmovant, the nonmovant "must do more than simply show that there is

some metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587-88 (1986).

       A preliminary injunction "is an extraordinary remedy never awarded as of right."

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). ·robe entitled to such a remedy,

plaintiff must show that it is likely to succeed on the merits, that it will likely suffer irreparable

harm absent an injunction, that the balance of hardships weighs in its favor, and that an

injunction is in the public interest. League of Women Voters ofN.C. v. North Carolina, 769 F.3d

224, 236 (4th Cir. 2014). Although plaintiff must "make a 'clear showing' that [it is] likely to

succeed at trial, ... [it] need not show a certainty of success." Pashby v. Delia, 709 F.3d 307,

321 (4th Cir. 2013) (citation omitted). And even if this showing is made, "whether to grant the

injunction still remains in the 'equitable discretion' of the court." Christopher Phelps & Assoc.,

LLC v. Galloway.. 492 F.3d 532,543 (4th Cir. 2007). A similar standard governs permanent

injunctions, for which the movant must show (i) "that it has suffered an irreparable injury";

(ii) "that remedies available at law, such as monetary damages, are inadequate to compensate for

that injury"; (iii) "that, considering the balance of hardships between the plaintiff and defendant,

a remedy in equity is warranted"; and (iv) "that the public interest would not be disserved by a



                                                   8
permanent injunction." Boston Correll v. Herring~ 212 F. Supp. 3d 584,615 (E.D. Va. 2016)

(quoting eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).

       The heart of this action is BTA's claim that the Highway Signs Statute and Exceptions

Statute (collectively, the "Sign Statutes") violate its First Amendment right to free speech.

Before the Court can reach that claim, it must first resolve several antecedent issues raised by

defendants in their motions to dismiss.

       B. State Sovereign Immunity

       The Commissioner first moves for dismissal of this action based on a claim of state

sovereign immunity. Generally, absent a state's waiver or a valid abrogation by Congress,

"federal courts may not entertain a private person's suit against a State." Id. at 253-54. This

immunity covers not only the state itself but also "arm[s] of the State." Mt. Healthy City Sch.

Dist. Bd. of Educ. v. Doyle, 429 U.S. 274,280 (1977). Moreover, because a state official sued in

his official capacity stands in for the entity he represents, he is equally entitled to assert that

entity's sovereign immunity from suit. See Kentucky v. Graham, 473 U.S. 159, 167 (1985).

        State sovereign immunity is not absolute. As relevant here, the doctrine recognized in

Ex parte Young~ 209 U.S. 123 (1908), provides that "private citizens may sue state officials in

their official capacities in federal court to obtain prospective relief from ongoing violations of

federal law." Allen v. Cooper, 895 F.3d 337,354 (4th Cir. 2018). When a state official is sued

solely for prospective relief in an official capacity, he "loses 'the cloak' of State immunity." Id.

(quoting Bragg v. W. Va. Coal Ass'n, 248 F. 3d 275,292 (4th Cir. 2001)). Regardless of how a

claim is styled, courts must ask whether the claim seeks prospective relief that will "govern[] the

official's future conduct" or instead seeks "retroactive monetary relief." Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 102-03 (1984); see Verizon Md., Inc. v. Pub. Serv. Comm'n

of Md., 535 U.S. 635, 645 (2002) (describing the inquiry as whether a plaintiffs complaint



                                                    9
"alleges an ongoing violation of federal law and seeks relief properly characterized as

prospective" (citation omitted)).

       BTA has conceded that it is not seeking any monetary relief, retroactive or otherwise,

from the Commissioner. Pl.'s Opp'n to Commissioner of Highway's Mot. to Dismiss [Dkt.

No. 59] ("BTA's Opp'n to Comm'r's MTD") 5 n.2. Instead, "[i]t seeks to have this Court declare

that the Sign Statutes are unconstitutional and to enjoin the Commissioner ... from violating

federal constitutional law." Id. at 6. What BTA wants, in essence, is to change how the

Commissioner enforces the Sign Statutes going forward. This is the essence of an Ex parte

Young action. Accordingly, the Commissioner's immunity argument fails.

       C. Liability U oder § 1983

           1. The County Defendants

       The County Defendants first move to dismiss on the ground that they are not subject to

suit under 42 U.S.C. § 1983 and Monell v. Department of Social Services, 436 U.S. 658 (1978).

This argument also fails. Section 1983 imposes liability on any "person" who under color of law

deprives another of the rights, privileges, or immunities secured by the Constitution and laws of

the United States. 42 U.S.C. § 1983. Local governmental entities, including counties, "qualify as

'persons' under the statute, rendering them amenable to suit." Owens v. Bait. City State's

Attorneys Office, 767 F.3d 379,402 (4th Cir. 2014); see Love-Lane v. Martin, 355 F.3d 766, 782

(4th Cir. 2004). Although municipalities do not enjoy the qualified immunity granted to local

officials, they may only be held liable for their own acts; there is no respondeat superior liability

for actions of local employees. Owens, 767 F.3d at 402. Accordingly, "a municipality is only

liable under section 1983 if it causes ... a deprivation through an official policy or custom."

Carter v. Morris, 164 F.3d 215,218 (4th Cir. 1999).




                                                 10
       The County Defendants do not deny that BTA has "identif[ied] the offending ... policy

with precision" or that it has affirmatively linked an allegedly unconstitutional deprivation to that

policy, see Carter, 164 F.3d at 218-19. Instead, the County Defendants argue that because the

Sign Statutes were enacted by the state, they cannot be subject to a§ 1983 action based on

constitutional defects those statutes may contain. Cty. Defs.' MTD Memo. 7-8. In support, they

cite several cases for the general proposition that "a locality cannot be subject to § 1983 liability

for enforcing the laws of the Commonwealth." Id. at 8 (citing, among others, Bockes v. Fields,

999 F.2d 788, 791 (4th Cir. 1993)).

       This argument does not withstand scrutiny. Whatever may be said of that proposition,6

this is not a case in which a local official simply passively applied a state policy. Cf. Backes,

999 F .2d at 791 (holding that a county social services board could not be held liable under

Monell for firing the plaintiff according to the state's personnel policies and emphasizing that

state law assigns all responsibility for setting personnel policies to the state board). Here, the

County Defendants opted to enter into the Enforcement Agreement with the Commissioner, and




6
  The extent to which local governments are immune from § 1983 suits when they apply or
enforce state law is something of an open question. Compare, e.g., Bethesda Lutheran Homes &
Servs., Inc. v. Leean, 154 F.3d 716, 718 (7th Cir. 1998) ("[W]hile a county does not have the
shield of the Eleventh Amendment, it cannot be held liable under section 1983 for acts that it did
under the command of state or federal law."), with, e.g., Evers v. Custer County~ 745 F.2d 1196,
1203-04 (9th Cir. 1984) (concluding that a county could be sued under§ 1983 for declaring a
road to be public even though it had done so according to a state statute assigning county
commissioners that responsibility), and Davis v. City of Camden, 657 F. Supp. 396,404 (D.N.J.
1987) ("[T]he fact that state law mandates that a municipality implement a particular policy does
not render the municipality's affirmative adoption of that policy any less of a municipal policy
than when state law merely authorizes the municipality's action, or when state law is silent."). As
other district courts have observed, there is "somewhat surprisingly ... little authority" on this
question, Davis, 657 F. Supp. at 402, and federal courts have taken a variety of approaches, see
N.N. ex rel. S.S. v. Madison Metro. Sch. Dist., 670 F. Supp. 2d 927, 932-37 (W.D. Wis. 2009).
In general, the prevailing view is that a local government's exposure to Monell liability for
enforcing state law turns on the degree of discretion the local government retains and whether
the locality has made its own deliberate choices with respect to the law.


                                                  11
in so doing they voluntarily took ownership over enforcing the Highway Signs Statute. "Monell

is a case about responsibility," Pembaur v. City of Cincinnati, 4 75 U.S. 469,478 (1986), and

here there is no doubt that the County has sufficient discretion and has acted independently

enough "to make [it] 'responsible' for any constitutional violation that occurred," N.N. ex rel.

S.S. v. Madison Metro. Sch. Dist., 670 F. Supp. 2d 927,936 (W.D. Wis. 2009). In sum, the

County Defendants cannot categorically immunize themselves from§ 1983 liability stemming

from the statutory scheme they voluntarily agreed to enforce.

           2. The Commissioner

       The Commissioner also moves to dismiss by arguing that he is not properly subject to

suit under§ 1983. "A state official can be in a§ 1983 suit in three ways: in his personal capacity,

his official capacity, or in a more limited way, his supervisory capacity." King v. Rubenstein,

825 F.3d 206,223 (4th Cir. 2016). An official is personally liable if the plaintiff shows that the

official caused the deprivation of a federal right under color of state law. Id. An official-capacity

suit, on the other hand, is treated as a suit against the governmental entity, with liability only

where "the entity itself is a 'moving force' behind the deprivation." Graham, 473 U.S. at 166

(internal quotation marks and citation omitted). Finally, supervisory liability exists only where

the supervisor "knew that his subordinate 'was engaged in conduct that posed a pervasive and

unreasonable risk of constitutional injury'" and showed "deliberate indifference to or tacit

authorization of the alleged offensive practices," and where there was "an 'affirmative causal

link"' between the supervisor's inaction and the injury. King. 825 F.3d at 224 (citation omitted).

        BTA has not successfully stated a § 1983 claim against the Commissioner. BTA makes

no attempt to hold the Commissioner liable in his personal capacity. Instead, BTA argues that

because the Commissioner "delegate[d]" his statutory enforcement power to the Board via the




                                                  12
Enforcement Agreement, "the actions taken by the Board and [the] County, as agents of the

Commissioner ... , are attributable to him." BTA's Opp'n to Comm'r's MTD 6-7.

       BTA misconstrues the law. By basing its theory of liability on agency principles, BTA

ignores what the Supreme Court and this circuit have stated time and again: There is no vicarious

liability in§ 1983 claims. See, e.g., Iqbal, 556 U.S. at 675; Monell, 436 U.S. at 691; Wright v.

Collins, 766 F.2d 841, 850 (4th Cir. 1985). To sustain a § 1983 claim against the Commissioner,

BTA must show that the Commissioner himself has acted in a way that caused BTA a cognizable

injury. Simply signing an agreement authorizing another body to enforce a statute is not enough.

       Nor can BTA claim that the Commissioner is liable in a supervisory capacity. The

Commonwealth and the County operate as coequal enforcers of the Sign Statutes, not as

supervisor and supervisee. Even if the Commissioner were deemed the County Defendants'

supervisor, BTA has failed to plead facts indicating the Commissioner knew that the County

Defendants' actions posed a "pervasive and unreasonable risk of constitutional injury" or that the

Commissioner's failure to act bore a causal relationship to the injuries BTA allegedly suffered.

Pleading supervisory liability under § 1983 is difficult; BTA has failed to meet its burden.

       Accordingly, the Court will grant the Commissioner's motion to dismiss as to BTA's

§ 1983 claims against the Commissioner.

       D. Justiciability

       Finally, defendants mount several defenses to BTA's suit based onjusticiability

principles. None is convincing.

           1. Declaratory Judgment Action

       Defendants first address the availability of declaratory relief. The County Defendants argue

that BTA may not seek a declaratory judgment against them as to the Exceptions Statute because

they "do not administer or enforce" that statute and therefore have no interests adverse to BTA's.



                                                 13
Cty. Defs.' MTD Memo. 4-5. The Commissioner argues that there is no live controversy between

it and BTA because "VDOT has not cited [BTA] for any violations since 2013." 7

       Declaratory relief is available only in cases "of actual controversy," 28 U.S.C. § 2201(a),

which the Supreme Court has construed to mean justiciable controversies under Article III of the

Constitution. Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 239-40 (1937).

To satisfy the case-or-controversy requirement, a declaratory action must stem from a dispute

that is "definite and concrete, touching the legal relations of parties having adverse legal

interests," and must be "real and substantial" and "of a conclusive character." Medimmune,

Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (citation omitted).

       An actual controversy exists between BTA and the County Defendants. The County

Defendants have fined and sought to enjoin BTA for violating the Highway Signs Statute. BTA

claims that it was unconstitutional for them to have done so because the Highway Signs Statute,

together with the Exceptions Statute, is facially unconstitutional. That puts BTA and the County




7 The Commissioner advances two additional arguments. First, he argues that BTA must first
seek relief under section 33.2-1229 of the Virginia Code, which provides that "[a]ny person
aggrieved by the action of the Commissioner ... in enforcing" Article 1 "may appeal the
decision of the Commissioner ... in accordance with the Administrative Process Act." Va. Code
Ann. § 33.2-1229(8). Although a declaratory action may not be used to "preempt and prejudice
issues that are committed for initial decision to an administrative body," Pub. Serv. Comm'n of
Utah v. Wycoff Co., Inc., 344 U.S. 237,246 (1952), here the issue is whether plaintiff may be
subject to fines under the Sign Statutes in the first place, and thus "the administrative agency
may be defied and judicial relief sought as the only effective way of protecting the asserted
constitutional right." Pub. Utils. Comm'n v. United States, 355 U.S. 534, 539-40 (1958). As it is
uncertain whether the section 33.2-1229 process was intended for or is capable of handling
claims of this kind, the Court declines to impose such an exhaustion requirement in this case.
The Commissioner also argues that the Court should decline to consider BTA's request for
declaratory relief. District courts have discretion over whether to hear a declaratory judgment
action based on "the usefulness of the declaratory judgment remedy ... and the fitness of the
case for resolution," Wilton v. Seven Falls Co., 515 U.S. 277,289 (1995); however, the Court
finds no good reason to decline to adjudicate BTA's declaratory judgment claim, particularly
given the state court's decision to stay the proceeding before it.


                                                  14
Defendants squarely at odds over a cognizable injury, and adjudicating the request for

declaratory relief would be neither premature nor unwise.

        The same conclusion applies to the dispute between BTA and the Commissioner. The

Commissioner is responsible for enforcing the Sign Statutes; BTA is a frequent violator of the

Highway Signs Statute; the state has enforced the provision against BTA in the past; and

although the Commissioner has not cited BTA in a number of years, that does not make the

dispute so hypothetical that it does not satisfy the case-or-controversy requirement. Moreover,

adjudicating BTA's request for declaratory relief will "serve a useful purpose in clarifying the

legal relations in issue," White v. Nat'l Union Fire Ins. Co., 913 F.2d 165, 168 (4th Cir. 1990)

(citation omitted), and the dispute between the parties is sufficiently concrete to lend itself to a

judicial declaration.

            2. Standing

        Next, the County Defendants argue that they cannot redress any injury that the

Exceptions Statute causes BTA, and therefore BTA lacks standing to challenge the Exceptions

Statute against them. This argument is equally meritless.

        To have standing, a plaintiff must show that (i) it suffered an actual or imminent injury in

fact that is both concrete and particularized, (ii) the injury is fairly traceable to the defendant's

conduct, and (iii) the injury will be redressed by a favorable judicial determination. Friends of

the Earth, Inc. v. Gaston Copper Recycling Corp., 629 F.3d 387, 396 (4th Cir. 2011). All three

elements are met here. The County Defendants' argument to the contrary rests on the idea that

"the County Defendants cannot ameliorate any injury allegedly caused" by the Exceptions

Statute. Cty. Defs.' MTD Memo. 7. That argument is not valid because if the Court were to

determine that the Highway Signs Statute and the Exceptions Statute together were facially




                                                   15
unconstitutional, and consequently that they could not be enforced against BTA, the resulting

judgment would redress BTA's injuries. BTA clearly has standing to seek this relief.

       E. First Amendment

       Both counts of the Amended Complaint allege that the Sign Statutes violate BTA's First

Amendment right to free speech because they form a content-based restriction on speech that is

not narrowly tailored to serve a compelling governmental interest. Defendants disagree, arguing

that the bulk of the exceptions in the Exceptions Statute do not apply to the Highway Signs

Statute and that therefore the Highway Signs Statute is content neutral. After the April 2018

amendment to the Exceptions Statute, which altered how the two statutes interact, the parties

were invited to file supplemental briefing addressing the effect, if any, of the April 2018

amendment on BTA's First Amendment claim [Dkt. No. 122], and all of the parties did so [Dkt.

Nos. 125, 126, and 127]. The Court will first address BTA's request for prospective relief in light

of that amendment before turning to consider whether BTA is entitled to any damages for pre-

amendment enforcement of the Sign Statutes.

           1. Prospective Relief

       BTA relies on Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015), in arguing that strict

scrutiny should be applied in assessing whether the Sign Statutes violate the First Amendment.

Reed involved a municipal sign code that generally prohibited outdoor signs but exempted 23

categories of signs from that prohibition. Id. at 2224. The Reed Court focused on three of the

exempt categories: ideological signs, those "communicating a message or ideas for

noncommercial purposes," which were treated favorably; political signs, defined as temporary

signs "designed to influence the outcome of an election," which were treated less favorably; and

temporary directional signs relating to a qualifying event such as an "assembly, gathering,

activity, or meeting," which were the most heavily restricted. Id. at 2224-25. A church that relied



                                                 16
on temporary signs to direct members of the public to its services challenged the sign code under

the First Amendment. Id. at 2225-26. The district court granted summary judgment in favor of

the town, and the court of appeals affirmed, holding that the sign statute was "properly

considered content neutral" and "reasonable in relation to its purpose." See Reed v. Town of

Gilbert, 707 F.3d 1057, 1064-65, 1071-72 (9th Cir. 2013).

       The Supreme Court reversed, explaining that content-based laws "are presumptively

unconstitutional and may be justified only if the government proves that they are narrowly

tailored to serve compelling state interests." Reed, 135 S. Ct. at 2227. The Court elaborated that

a law is content based if it "applies to particular speech because of the topic discussed or the idea

or message expressed"-that is, if the law "draws distinctions based on the message a speaker

conveys." Id. The Court concluded that the sign code at issue was content based, given that the

restrictions applicable to a particular sign "depend[ed] entirely on the communicative content of

the sign." Id. The Court rejected several theories to the contrary, holding that "[a] law that is

content based on its face is subject to strict scrutiny regardless of the government's benign

motive, content-neutral justification, or lack of 'animus toward the ideas contained' in the

regulated speech," id. at 2228 (quoting Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429

(1993)), and that "a speech regulation targeted at specific subject matter is content based even if

it does not discriminate among viewpoints within that subject matter," id. at 2229-30.

        Having concluded that the sign code was content based, the Court proceeded to apply

strict scrutiny. The town had advanced two interests protected by the code: aesthetic appeal and

traffic safety. Reed, 135 S. Ct. at 2231. The Court assumed arguendo that these were compelling

interests but struck down the sign code as not narrowly tailored, explaining that "temporary

directional signs are 'no greater an eyesore' than ideological or political ones" and that the town




                                                  17
"offered no reason to believe that directional signs pose a greater threat to safety than do

ideological or political signs." Id. at 2231-32.

       The Reed Court emphasized that although content-based laws must pass strict scrutiny,

"[l]aws that are content neutral are ... subject to lesser scrutiny." 135 S. Ct. at 2232. According

to the majority, the town's content-neutral alternatives were "ample" and included regulating the

"size, building materials, lighting, moving parts, and portability" of signs and banning signs on

public property "in an evenhanded, content-neutral manner." Id. Justice Alito's concurrence also

provided a list of non-content-based rules. Id. at 2233-34 (Alito, J ., concurring). That list

included laws regulating the size, location, physical characteristics, and frequency of signs, and it

added that "government entities may also erect their own signs consistent with the principles that

allow governmental speech," including signs "to promote safety, as well as directional signs and

signs pointing out historic sites and scenic spots." Id. at 2233 (citing Pleasant Grove City v.

Summum, 555 U.S. 460, 467-69 (2009)).

        Before the April 2018 amendment, BTA's argument was straightforward: All of the

exceptions in the Exceptions Statute apply to the Highway Signs Statute. Many of those are

content based. Because the Highway Signs Statute and Exceptions Statute together form a

content-based regulation of speech, the Court must assess the scheme under strict scrutiny. And

the Sign Statutes fail strict scrutiny either because defendants' asserted interests are insufficiently

compelling or because the regulations are not narrowly tailored to advance those interests.

        The April 2018 amendment substantially weakened BTA's argument. The parties agree

that after the amendment, only six exceptions apply to the Highway Signs Statute. See

Commissioner of Highways' Memo. [0kt. No. 125] 4-6; Pl.' s Br. Concerning the Effect of the

Amendment of Va. Code§ 33.2-1204 [0kt. No. 126] 3-4. The problem for BTA is that none of




                                                   18
the six is "content based" in the sense that concerned the Reed Court. Five of the exceptions

relate exclusively to government speech; the sixth is a time, place, and manner restriction.

       "The Free Speech Clause restricts government regulation of private speech; it does not

regulate government speech." Summum, 555 U.S. at 467. As the Supreme Court has explained,

"'it is not easy to imagine how the government could function' if it were subject to the

restrictions that the First Amendment imposes on private speech." Matal v. Tam, 137 S. Ct.

1744, 1757 (2017) (quoting Summum, 555 U.S. at 468). The government may speak for itself

and may be selective about the views it wishes to express, Summum, 555 U.S. at 467-68, and

"may selectively aid certain kinds of private speech and thereby 'regulate the content of what is

or is not expressed"' by enlisting private entities to convey the government's message or using

government funds, Columbia Union Coll. v. Clarke, 159 F.3d 151, 156 (4th Cir. 1998) (quoting

Rosenberger v. Rector & Visitors of the Univ. of Va., 515 U.S. 819, 833 (1995)).

       No bright line differentiates "when the government is 'speaking' and thus able to draw

viewpoint-based distinctions, and when it is regulating private speech and thus unable to do so."

Sons of Confederate Veterans, Inc. ex rel. Griffin v. Comm 'r of the Va. Dep 't of Motor Vehicles,

288 F.3d 610,618 (4th Cir. 2002). Instead, courts consider factors including (i) the central

purpose of the program or context in which the speech occurs, (ii) the degree of editorial control

the government exercises over the content, (iii) the identity of the literal speaker, and

(iv) whether the government or the private entity bears the ultimate responsibility for the content

of the speech. Id. at 618-19; see Wells v. City & County of Denver, 257 F.3d 1132, 1141 (10th

Cir. 2001); see also Page v. Lexington Cty. Sch. Dist. One, 531 F.3d 275,281 (4th Cir. 2008)

(distilling these factors into a two-part inquiry "focusing on ( 1) the government's establishment

of the message, and (2) its effective control over the content and dissemination of the message").




                                                 19
       Under the 2018 amendment, five of the exceptions pertain only to government speech.

First, subsection (5) exempts

       danger or precautionary signs relating to the premises or signs warning of the
       condition of or dangers of travel on a highway erected or authorized by the
       Commissioner ... ; forest fire warning signs erected under authority of the State
       Forester; and signs, notices, or symbols erected by the United States government
       under the direction of the U.S. Forest Service.

Va. Code Ann.§ 33.2-1204(5). This exception serves the traditional governmental purpose of

warning citizens of dangers on the roadway. Subsection (6) exempts "notices of any telephone

company, telegraph company, railroad, bridges, ferries, or other transportation company necessary

in the discretion of the Commissioner ... for the safety of the public or for the direction of the

public to such utility." Id.§ 33.2-1204(6). This subsection also applies to government actors

speaking about government business and ensures that the roadways are safe. Subsection (12) also

applies only to government speech by exempting "historical markers erected by duly constituted

and authorized public authorities." Id.§ 33.2-1204(12). Subsection (13), which exempts "highway

markers and signs erected or caused to be erected by the Commissioner ... or other authorities in

accordance with law," id.§ 33.2-1204(13), clearly applies only to government speech. Finally,

subsection ( 15) authorizes the Commissioner to approve "signs erected by Red Cross authorities

relating to Red Cross Emergency Stations." Id.§ 33.2-1204(15). Both the Commonwealth and the

Red Cross are governmental bodies protected by the government speech doctrine. See Doe v. Am.

Nat'l Red Cross, 837 F. Supp. 121, 122 (E.D.N.C. 1992) ("The Red Cross is a federal

instrumentality." (citing Dep't of Emp't v. United States, 385 U.S. 355, 358-60 (1966))). Because

all five of these exceptions address government speech, none is a content-based restriction of

private speech. 8 As such, they are beyond the scope of BTA's First Amendment claim.


8
  There is little doubt that these five exceptions "draw[] distinctions based on the message a
speaker conveys," Reed, 135 S. Ct. at 2227, and thus in some sense are "content based." But so
too are statutes that prohibit other forms of speech not subject to the First Amendment, such as


                                                  20
       The concurring opinion in Reed supports this conclusion. That opinion-authored by

Justice Alito and joined by Justices Kennedy and Sotomayor, all of whom also joined the six-

Justice majority-made clear that "government entities may also erect their own signs consistent

with the principles that allow governmental speech" and that governments "may put up all manner

of signs to promote safety, as well as directional signs and signs pointing out historic sites and

scenic spots." Reed, 135 S. Ct. at 2233 (Alito, J., concurring). That is precisely what the

Commonwealth has done here. Subsections (5), (6), and (15) promote public safety; subsection

(13) allows for directional signs; and subsection (12) approves historical markers. The First

Amendment simply has nothing to say about the government regulating its own speech in this way.

        Once the exceptions addressing government speech are put to the side, all that remains is

subsection (19), which exempts

        signs containing advertisements or notices that have been authorized by a county
        and that are securely affixed to a public transit passenger shelter that is owned by
        that county, provided that no advertisement shall be placed within the right-of-
        way of the Interstate System, National Highway System, or federal-aid primary
        system of highways in violation of federal law.

Va. Code Ann.§ 33.2-1204(19). Whether such an advertisement qualifies as government speech

is an interesting question, but it is ultimately of no moment: Subsection ( 19) does not facially

discriminate based on content at all. Instead, by exempting signs that are "securely affixed to a

public transit passenger shelter," it is a regulation of the place or manner of speech, not of its

content. 9 In sum, the strict scrutiny analysis required by Reed does not apply to the current

version of the statutes BTA has challenged.



obscenity or fraudulent commercial speech. Because government speech is outside the ambit of
the Amendment, that the Exceptions Statute distinguishes between different types of government
speech has no constitutional consequences.
9
 That subsection ( 19) applies to signs "authorized by a county" does not affect whether that
subsection is content based because that authorization, at least on its face, does not "depend ...
on the communicative content of the sign." Reed, 135 S. Ct. at 2227. Although one can imagine


                                                   21
       Under black-letter law, the standard applicable to content-neutral regulations of speech

on government property (such as land "within the limits of the highway") depends on the nature

of that property. Lytle v. Brewer, 77 F. Supp. 2d 730, 735-36 (E.D. Va. 1999) (citing Perry Educ.

Ass'n v. Perry Local Educators' Ass'n, 460 U.S. 37 (1983)). "Traditional" public forums, such

as public parks and sidewalks, receive substantial protection; "[c]ontent-neutral restrictions of

time, place and manner must be narrowly tailored to serve a significant governmental interest

and must leave open ample alternative avenues of communication." Shopco Distrib. Co. v.

Commanding Gen. of Marine Corns Base, 885 F.2d 167,171 (4th Cir. 1989).1° Conversely, in

"nonpublic" forums-that is, government property that has "not, as a matter of tradition or

designation, been used for purposes of assembly and communication," NAACP v. City of

Philadelphia, 834 F.3d 435,441 (3d Cir. 2016)-the government may impose time, place, and

manner restrictions on speech, or otherwise reserve the forum for its own speech, as long as "the

regulation on speech is reasonable and not an effort to suppress expression." Shopco, 885 F .2d at

171-72 (quoting~, 460 U.S. at 46).

       The question of how to characterize areas "within the limits of any highway" for

purposes of First Amendment forum analysis is not a simple one. Unlike the public sidewalk, an

area "within the limits of [a] highway" is not "traditionally open to expressive activity," United

States v. Kokinda, 497 U.S. 720, 729 (1990), and does not have ''as 'a principle purpose ... the

free exchange of ideas,"' Int'l Soc'y for Krishna Consciousness, Inc. v. Lee, 505 U.S. 672,679




a claim alleging that the manner in which subsection ( 19) approvals are granted improperly
discriminates based on content, no such claim is before the Court here.
10
  "Designated" or "created" public forums are those that "the government 'has opened for use
by the public as a place for expressive activity."' Shopco, 885 F.2d at 171 (quoting Perry~
460 U.S. at 45-46). They receive the same protection as traditional public forums. Id.


                                                 22
(1992) (alteration in original) (citation omitted). As such, it may very well be that the Sign

Statutes should be analyzed as a content-neutral regulation of speech in a nonpublic forum.

       This question need not be resolved today: Even assuming arguendo that the more speech-

protective standard applies to the areas "within the limits of any highway," defendants are

entitled to judgment on BTA's First Amendment claim for prospective relief. 11 Under the

standard applicable to traditional public forums,

       the government may impose reasonable restrictions on the time, place, or manner
       of protected speech, provided the restrictions "are justified without reference to
       the content of the regulated speech, that they are narrowly tailored to serve a
       significant governmental interest, and that they leave open ample alternative
       channels for communication of the information."

Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989) (citation omitted).

       As explained above, the Sign Statutes as amended are content neutral. The Highway

Signs Statute and subsection ( 19) of the Exceptions Statute in no way "restrict expression

because of its message, its ideas, its subject matter, or its content," Police Dep't of the City of

Chi. v. Mosley. 408 U.S. 92, 95 (1972); they address only where signs may be placed. Further,

nothing in the record suggests "any 'realistic possibility that official suppression of ideas is

afoot."' Reed, 135 S. Ct. at 2237 (Kagan, J., concurring in the judgment) (quoting Davenport v.

Wash. Educ. Ass'n, 551 U.S. 177, 189 (2007)).

       The Sign Statutes also serve significant governmental interests. Defendants' asserted

interests include "ensuring driver safety" and "preserving aesthetic considerations on the

highways." Comm'r's SJ Opp'n 7. These interests are undoubtedly significant. "[C]ommon




11
  Defendants have sharply opposed plaintiffs motion but have not formally moved for summary
judgment. Nonetheless, the Court finds that there are no genuine issues of material fact weighing
on this question and that defendants are entitled to judgment as a matter of law. In the interests of
judicial economy, the Court will grant judgment for defendants without requiring unnecessary
briefing from the parties.


                                                  23
sense and the holdings of prior cases have been found sufficient to establish ... that the

government has a significant interest in public safety." Reynolds v. Middleton, 779 F.3d 222,

227 (4th Cir. 2015); see Ross v. Early, 746 F.3d 546, 555 (4th Cir. 2014) (recognizing that

municipalities have a significant interest in maintaining the "safety, order, and accessibility" of

roadways and sidewalks (citation omitted)). Furthermore, "under relevant Supreme Court and

Fourth Circuit precedent, a community's interest in preserving its aesthetic character is indeed a

'substantial interest."' Am. Legion Post 7 v. City of Durham, 239 F.3d 601, 609 (4th Cir. 2001).

Defendants' interests are thus well supported by precedent.

       The Sign Statutes are also narrowly tailored to serve the interests defendants identify.

"Narrow tailoring" in this context does not require that a regulation "be the least restrictive or

least intrusive means" of serving the asserted interest. Ward, 491 U.S. at 798. "Rather, the

requirement of narrow tailoring is satisfied 'so long as the ... regulation promotes a substantial

government interest that would be achieved less effectively absent the regulation."' Id. at 799

(alteration in original) (quoting United States v. Albertini, 472 U.S. 675, 689 (1985)). Here, the

Sign Statutes operate to keep the highways free of visual clutter, distracting images, and physical

hazards, 12 and they do so more effectively than plausible alternatives.

        Finally, BTA has ample alternative communicative channels. "[T]o satisfy this standard,

the available alternatives need not 'be the speaker's first or best choice,"' but there must be

available "avenues for the more general dissemination of a message." Ross, 746 F.3d at 559

(internal quotation marks and citations omitted). The Sign Statutes govern only BTA's ability to

post signs on government-owned land "within the limits of' a highway. They do not restrict BTA's


12
  For example, the record includes over 75 images of BTA signs placed within the limits of the
highway. See Cty. Defs.' SJ Opp'n Ex. H [Dkt. Nos. 64-8 to -9]; Cty. Defs.' SJ Opp'n Ex. I
[Dkt. No. 64-10]. Many of the signs are placed immediately on the curb; some even extend into
the roadway itself. Several of the signs are not securely fastened to the curb or the ground.


                                                  24
ability to post advertisements on private land or in various forms of media. BTA may also seek a

permit to display advertisements "visible from" the highway under other provisions of Article 1,

see, e.g., Va. Code Ann.§§ 33.2-1205, -1208, and could apply to display signs "securely affixed to

a public transit passenger shelter," id.§ 33.2-1204(19). BTA may prefer to post its signs within the

limits of highways, but the Constitution does not guarantee BTA its method of choice; all that is

required is that BTA be able to reach its audience through reasonable means.

       Because plaintiff cannot prevail on its First Amendment claim even assuming that

highways are traditional public forums, defendants are entitled to judgment as a matter of law on

BTA's request for prospective relief.

           2. Damages

       Count II of the Amended Complaint seeks damages, as well as attorney's fees and costs,

under 42 U.S.C. §§ 1983 and 1988. Although it is clear that BTA is not entitled to any damages

stemming from enforcement of the Highway Signs Statute after the April 2018 amendment to the

Exceptions Statute, whether BTA may recover damages with respect to pre-amendment

enforcement remains to be addressed.

       Once again, the first issue is what level of scrutiny to apply. As discussed above, BTA

argues that before the recent amendment, all of the provisions of the Exceptions Statute applied

to the Highway Signs Statute. Because some of those exceptions were content-based restrictions

on private speech, see, e.g., Va. Code Ann.§ 33.2-1204(2), (3), (9), (16)-(18), BTA argues that the

Court must apply strict scrutiny under Reed. Defendants respond that before April 2018, only one

of the Exceptions Statute's provisions-subsection (19}-applied to the Highway Signs Statute.

        BTA emphasizes that the prefatory portion of the pre-amendment Exceptions Statute

provided that the categories of signs listed "are excepted from all the provisions of this article

except those enumerated in" a few provisions not including the Highway Signs Statute. See Va.



                                                 25
Code Ann. § 1204 (emphasis added). Because the Highway Signs Statute is included in Article 1,

BTA argues that the effect of the pre-amendment Exceptions Statute was to carve out categories

of signs from the Highway Signs Statute's general prohibition. But BTA has never offered a

satisfactory explanation for why, if all of the exceptions applied to the Highway Signs Statute,

one (and only one) of the exceptions began with the phrase "notwithstanding the provisions of

§ 33.2-1224." See id. § 33.2-1204(19) (2017). BTA essentially asks the Court to ignore that

portion of subsection ( 19), an approach that would defy traditional principles of statutory

construction. See Lynchburg Div. of Soc. Servs. v. Cook, 666 S.E.2d 361,370 (Va. 2008)

("[E]very part of a statute is presumed to have some effect and no part will be considered

meaningless unless absolutely necessary." (alteration in original) (quoting Hubbard v. Henrico

Ltd. P'ship~ 497 S.E.2d 335,338 (Va. 1998))). Nor did BTA include a single allegation or cite

any fact indicating that any of the other exceptions were ever actually applied to allow signs to

be posted within the limits of the highway, even after defendants made clear that they disputed

whether the exceptions applied.

       Defendants' alternative construction is not without problems of its own. Defendants first

look to the policy and definitions provision of Article 1, arguing that Article 1 generally is

oriented toward regulating "the erection and maintenance of outdoor advertising in areas

adiacent to" highways. Va. Code Ann.§ 33.2-1200(A) (emphasis added). The way defendants

construe the pre-amended Exceptions Statute, the prefatory provision's statement exempting

categories "from all the provisions of this article" means those provisions that regulate signs

"adjacent to" highways. This construction would exclude the Highway Signs Statute's more

specific regulation of areas "within the limits of' highways. To be sure, defendants' construction

is not the most natural reading of the prefatory phrase, but it makes sense of subsection (l 9)'s

language with respect to the Highway Signs Statute. Further, it accords with the structure of



                                                 26
Article 1 as a whole. Cf. Mellouli v. Lynch, 135 S. Ct. 1980, 1989 (2015) ("Statutes should be

interpreted 'as a symmetrical and coherent regulatory scheme."' (quoting FDA v. Brown &

Williamson Tobacco Corp., 529 U.S. 120, 133 (2000))). In plaintiffs view, the Exceptions

Statute would apply to every provision in Article 1 unless specifically stated otherwise, but this

would produce the odd result of applying the Exceptions Statute to the provision designating the

Commissioner as the official responsible for administering the scheme, see id.§ 33.2-1201, and

provisions governing activity wholly unrelated to signs, see, e.g., id. § 33.2-1222 (tree-

trimming). Thus, the statutory context makes clear that the prefatory phrase is not as plain as it

may appear at first sight. Cf. King v. Burwell, 135 S. Ct. 2480, 2489 (2015).

       The Court concludes that the pre-amendment statutory scheme is ambiguous as to

whether the other exceptions in the Exceptions Statute applied to the Highway Signs Statute.

Faced with a statutory scheme "susceptible of more than one construction" after the application

of traditional tools of statutory application, the Court will resolve this issue through the canon of

constitutional avoidance. Clark v. Martinez, 543 U.S. 371, 385 (2005). Under this well-

established doctrine, "where an otherwise acceptable construction of a statute would raise serious

constitutional problems, the Court will construe the statute to avoid such problems unless such

construction is plainly contrary" to the legislature's intent. Edward J. DeBartolo Corp. v. Fla.

Gulf Coast Bldg. & Constr. Trades Council, 485 U.S. 568, 575 (1988).

       Construing the pre-amendment Exceptions Statute to have applied to the Highway Signs

Statute would raise substantial constitutional concerns under the framework expounded in Reed

because many of the exceptions appear to discriminate on the basis of the content of private

speech. See, e.g., Va. Code Ann.§ 33.2-1204(2) (2017) (exempting signs "on any farm by the

owner or lessee ... relating solely to farm produce, merchandise, services, or entertainment"). In

light of these concerns, the Court construes the statutory scheme as defendants suggest and finds



                                                 27
that before April 2018, only subsection ( 19) of the Exceptions Statute applied to the Highway

Signs Statute. In other words, only signs that were "authorized by a county and ... securely

affixed to a public transit passenger shelter," id.§ 33.2-1204(19), were entitled to be placed

"within the limits of any highway," id.§ 33.2-1224. This construction is not inconsistent with the

statutory text and context and is not plainly contrary to the legislature's intent. To the contrary,

this interpretation serves the legislature's apparent objective of treating the area "within the

limits of' highways with special precaution. See, e.g., id.§ 33.2-1224 (providing that the

Highway Signs Statute's prohibition "shall not apply to signs or outdoor advertising regulated

under other provisions of this chapter").

       This ruling is fatal to plaintiffs claim for damages. As fully explained above,

subsection (19) and the Highway Signs Statute together form a content-neutral regulation of

speech on government property. Even assuming that areas within the limits of the highway are

traditional public forums, defendants are entitled to judgment on BTA's claim. Accordingly,

BTA's claim for damages stemming from its First Amendment claim will be dismissed.

        F. Prior Restraint

        BTA next claims that the Highway Signs Statute, which authorizes the Commissioner to

seek an injunction against "recurring violator[s]" of the provision, Va. Code Ann.§ 33.2-1224,

"is an unconstitutional prior restraint against speech." Am. Compl. [0kt. No. 46] 12. A prior

restraint is an administrative or judicial order forbidding protected speech issued before such

speech is to occur. Alexander v. United States, 509 U.S. 544, 550 (1993). Because prior

restraints "are the most serious and the least tolerable infringement on First Amendment rights,"

Neb. Press Ass'n v. Stuart, 427 U.S. 539, 559 (1976), "[a]ny system of prior restraints comes to

this Court bearing a heavy presumption against its constitutional validity," and the government




                                                  28
"carries a heavy burden of showing justification for the imposition of such a restraint." N. Y.

Times Co. v. United States, 403 U.S. 713, 714 (1971) (per curiam) (citations omitted).

       The County Defendants argue that BTA's prior restraint claim is not ripe because no

injunction has been issued and because the state litigation has been stayed pending resolution of

this action. Ripeness "concerns the appropriate timing of judicial intervention," Cooksey v.

Futrell, 721 F.3d 226, 240 (4th Cir. 2013) (citation omitted), and "is drawn both from Article III

limitations on judicial power and from prudential reasons for refusing to exercise jurisdiction,"

Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n.18 (1993). The doctrine "prevent[s] the

courts, through avoidance of premature adjudication, from entangling themselves in abstract

disagreements." Abbott Labs. v. Gardner, 387 U.S. 136, 148-49 (1967).

       The County Defendants are correct that the prior restraint issue is not ripe. In Woodall v.

Reno, 47 F.3d 656 (4th Cir. 1995), the plaintiffs challenged a federal statute giving the federal

and state attorneys general authority to seek injunctive relief against persons violating the

Freedom of Access to Clinic Entrances Act. Id. at 657-58. As the Fourth Circuit observed, the

plaintiffs did not claim that they had been enjoined or that an injunction was being sought against

them. Id. at 658. The Fourth Circuit declined to "assume that a court would issue an injunction in

violation of the well-established prior restraint doctrine" and instead dismissed that aspect of the

plaintiffs' complaint "until a more concrete controversy ar[ ose]." Id.

        To be sure, in Woodall no injunction had been sought against the plaintiffs, whereas the

Board here has sought an injunction in state court. But no injunction has issued, and the state

court has stayed that proceeding. At present, it is uncertain whether the state court would grant

an injunction or what form that injunction would take. Without the benefit of a more crystallized

factual setting, the Court is without jurisdiction to rule on the facial validity of the injunction

provision. Accordingly, the prior restraint claim will be dismissed without prejudice.



                                                  29
       G. Vagueness

       BTA also argues that the Highway Signs Statute is unconstitutionally vague. "A

fundamental principle in our legal system is that laws which regulate persons or entities must

give fair notice of conduct that is forbidden or required." FCC v. Fox Television Stations, Inc.,

567 U.S. 239, 253 (2012). A statute is too vague to be enforced consistent with due process

principles if it "fails to provide a person of ordinary intelligence fair notice of what is prohibited"

or "is so standardless that it authorizes or encourages seriously discriminatory enforcement."

Fox, 567 U.S. at 253 (quoting United States v. Williams, 553 U.S. 285, 304 (2008)). These

concerns are of even greater dimension in the First Amendment context: "When speech is

involved, rigorous adherence to those requirements is necessary to ensure that ambiguity does

not chill protected speech." Id. at 253-54; see Reno v. ACLU, 521 U.S. 844, 871-72 (1997)

(observing that vagueness in content-based speech regulations "raises special First Amendment

concerns because of [the] obvious chilling effect on free speech").

        BTA argues that the Highway Signs Statute is unconstitutionally vague because it does

not define "within the limits of the highway." BTA's SJ Br. 11. It also objects that enforcement

is "left to the discretion of the enforcers." Id. As a result, "neither BTA nor anyone else reviewing

this statute could be certain what conduct is proscribed by the statute, and the enforcement

methods are left entirely to the discretion of the Commissioner ... or the Board." Id.

        The provision in question is not unconstitutionally vague. Although "we can never expect

mathematical certainty from our language," all that the Due Process Clause requires is that

reasonably intelligent people be able to understand "what the ordinance as a whole prohibits."

Hill v. Colorado, 530 U.S. 703, 733 (2000) (quoting Grayned v. City of Rockford, 408 U.S. 104,

110 (1972)). "Within the limits of the highway" may leave room for debate about precisely how

close a sign may be to the edge of the roadway, but a provision is not rendered unconstitutional



                                                  30
simply because the legislature used descriptive rather than mathematical terms. See Grayned,

408 U.S. at 107-14 (rejecting a void for vagueness challenge against an ordinance using the

phrase "adjacent to" a school building). The phrase upheld in Grayned is broader and has a

greater potential for ambiguity than the phrase at issue here.

       The Court finds that an "ordinary person exercising ordinary common sense can

sufficiently understand" the phrase "within the limits of any highway," particularly given the

context of the Sign Statutes and the harms those statutes are designed to mitigate. See Wag More

Dogs, Ltd. Liability Corp. v. Cozart, 680 F.3d 359, 371-72 (4th Cir. 2012) (citation omitted).

Any doubt about the statute's scope is not of constitutional magnitude and does not raise genuine

concerns sounding either in lack of fair notice or in the proper separation of powers.

       Although no defendant has formally moved for summary judgment as to BTA's

vagueness claim, the Commissioner in its opposition requested that the Court grant judgment in

its favor on that claim, and all defendants moved to dismiss the claim in an earlier round of

briefing. The Court will not require the empty formality of having defendants file new motions;

instead, judgment for defendants on plaintiffs void-for-vagueness claim is appropriate.

       H. Selective Enforcement

       BTA argues that the Sign Statutes have been selectively enforced against it. Am. Compl.

[Dkt. No. 46] ,r 55. In support, it alleges that it "has been cited repeatedly ... while other signs

have remained without penalty." Id. at ,r,r 35, 55. It adds that VDOT began enforcing the statute

against BTA "because of citizen complaints targeted towards BTA," id.       ,r 21; that "other realtors
and competitors of BTA were either not fined or fined to a lesser degree," id.    ,r 33; 13 and that the


13
    BTA alleges that from March to September 2016, the DCC collected 14,573 signs, "of which
an estimated 1 percent or fewer belonged to BTA," and from May to October 2016, the DCC
issued 348 fines, 73 of which (or approximately 21 % ) went to BTA. Am. Comp1. [Dkt. No. 46]
,r,r 36-37. That these figures relate to different time periods makes it difficult to assess how they

                                                  31
DCC "trained its agents to target BTA when enforcing" the statute by using BTA signs as an

example, id.~ 35. Finally, BTA also alleges that a Board supervisor called a BTA officer "and

personally demanded that BTA comply with the Highway Signs Statute." Id.~ 30. The County

Defendants have moved to dismiss BTA's selective enforcement claim, arguing that plaintiff has

not alleged sufficient facts indicating any County policy, custom, or practice of selective

enforcement and that plaintiff has failed to allege a plausible case of intentional discrimination.

       The Equal Protection Clause protects "against intentional and arbitrary discrimination,

whether occasioned by express terms of a statute or by its improper execution through duly

constituted agents." Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam)

(citation omitted). "[W]here the plaintiff alleges that she has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment," she may bring a "class of one" claim to challenge the government's selective

enforcement. Id. Importantly, "the conscious exercise of some selectivity in enforcement is not in

itself a federal constitutional violation," provided "the selection was [not] deliberately based

upon an unjustifiable standard such as race, religion, or other arbitrary classification."

Bordenkircher v. Hayes, 434 U.S. 357, 364-65 (1978) (alteration in original) (citation omitted).

       Like all claims under the Equal Protection Clause, a selective enforcement claim

"requires a plaintiff to demonstrate that the government's enforcement process 'had a

discriminatory effect and that it was motivated by a discriminatory purpose."' Cent. Radio Co. v.

City of Norfolk, 81 I F.3d 625, 634-35 (4th Cir. 2016) (citation omitted); see also Sylvia Dev.

Corp. v. Calvert County~ 48 F.3d 810, 825 (4th Cir. 1995) (requiring "a showing of clear and




relate to each other; nevertheless, the Court will assume BTA received fines at a rate greater than
the proportion of signs for which it was responsible.


                                                  32
intentional discrimination" to support a class-of-one claim). The discriminatory intent 14 required

to sustain an equal protection challenge "implies more than intent as volition or intent as

awareness of consequences"; rather, "[i]t implies that the decisionmaker ... selected or

reaffirmed a particular course of action at least in part 'because of,' not merely 'in spite of,' its

adverse effects upon an identifiable group." Sylvia Dev. Corp., 48 F.3d at 819 n.2 (quoting

Personnel Adm'r of Mass. v. Feeney, 442 U.S. 256, 279 (1979)). Several factors must be

considered in determining whether a governmental actor had the requisite intent, including

(i) "evidence of a 'consistent pattern' of actions by the decisionmaking body disparately

impacting members of a particular class of persons"; (ii) the "historical background of the

decision"; (iii) "the specific sequence of events leading up to the particular decision being

challenged, including any significant departures from normal procedures"; and

(iv) "contemporary statements by decisionmakers on the record." Id. at 819.

        The Court need not decide the discriminatory effect issue 15 because BTA has failed to

plead sufficient facts showing that the County Defendants "w[ere] motivated by a discriminatory




14
   To say that a plaintiff must show discriminatory intent is not to say she must show that the
government's selection was "invidious," malicious, or "in bad faith," see, e.g., LeClair v.
Saunders, 627 F.2d 606, 609 (2d Cir. 1980) (citation omitted). All that is required in this circuit
is a showing that plaintiff "was irrationally or arbitrarily treated differently from similarly
situated parties." Tri Cty. Paving, Inc. v. Ashe County~ 281 F.3d 430,440 (4th Cir. 2002).
15
   BTA's arguments on discriminatory effect suffer from a faulty comparison. BTA alleges that
the County Defendants have fined BTA when other entities who posted nearby signs were not
fined and that the proportion of times BTA was fined as compared to other violators exceeds the
proportion of seized signs for which it was responsible. BTA treats as the relevant comparator
anyone who has posted a sign within the limits of a highway. What that analysis ignores is that
BTA regularly posts a significant number of signs. The Equal Protection Clause does not
"require things which are different in fact or opinion to be treated in law as though they were the
same." Tigner v. Texas, 310 U.S. 141, 147 (1940). Plaintiff must show discriminatory treatment
by reference to others "who are in all relevant respects alike." Quinn v. Bd. of Cty. Comm'rs for
Queen Anne's Cty., 862 F.3d 433,444 (4th Cir. 2017) (emphasis added) (quoting Nordinger v.
Hahn, 505 U.S. 1, 10 (1992)), cert. denied, 138 S. Ct. 1593 (2018). Accordingly, to survive
defendants' motion to dismiss this claim, BTA must allege not that it was treated differently


                                                   33
intent," Cent. Radio, 811 F.3d at 635. None of the recognized factors indicating discriminatory

intent is present here. BTA alleges a few instances of differential treatment, but nothing

approaching a "consistent pattern" of overzealous or selective enforcement against BTA. No

comments or departures from procedure suggest that the County Defendants consciously decided

to target BTA. In short, nothing in BTA's Amended Complaint plausibly supports the conclusion

that BTA "was irrationally or arbitrarily treated differently from similarly situated parties," Tri

Cty. Paving, Inc. v. Ashe County, 281 F.3d 430,440 (4th Cir. 2002).

       None of BTA's arguments to the contrary is availing. BTA emphasizes that the County

Defendants included an image of a BTA sign as an example in training materials and urges the

Court to infer that the County Defendants were encouraging enforcers to target BTA. That the

County Defendants used a BTA sign as an example is at best "consistent with" a conscious

scheme, Iqbal, 556 U.S. at 681, and is far more likely a result of BTA's posting a significant

number of signs in a geographically concentrated area. Likewise, BTA's claim that VDOT began

enforcing the statute against it due to citizen complaints does not help its argument. Awareness

on the part ofVDOT or the Commissioner that BTA may have been violating the statute is a far

cry from an intentional policy or practice on the County Defendants' part of arbitrarily enforcing

the statute against BTA. Finally, BTA alleges that "shortly before the ... County started issuing

penalties, it was contacted by Supervisor Patrick Herrity who personally insisted that BTA

comply with the statutes at issue." Pl.'s Consolidated Opp'n to the Defs.' Mots. to Dismiss [Dkt.

No. 25] 20. This argument is of no help to BTA. That the County Defendants were aware that

BTA was violating the statute does not speak to whether the County Defendants intended to

target BTA and leave others unchecked. BTA has not "nudged" its selective enforcement claim



from anyone who posted a sign next to a highway, but rather that it was treated differently from
others who posted signs with similar frequency and in similar numbers.


                                                 34
"across the line from conceivable to plausible," Twombly, 550 U.S. at 570, and as such that

claim will be dismissed.

       I. Remaining Claims

       The Amended Complaint also included claims that the Sign Statutes violate the Virginia

Constitution, see Va. Const. art. I, § 12 ("[T]he General Assembly shall not pass any law

abridging the freedom of speech ...."), and that the County Defendants' actions in enforcing the

Sign Statutes "violate BTA's property rights without due process of law as required by the

Fourteenth Amendment," Am. Comp. [Dkt. No. 46] ,, 45-46, 51. BTA has not pursued these

claims further. Because BTA has failed to allege facts indicating that the County Defendants'

enforcement of the Highway Signs Statute plausibly violated BTA's due process rights, its

Fourteenth Amendment claim will be dismissed. And because there are no remaining federal law

issues in the case, the Court will decline to exercise supplemental jurisdiction over BTA's state

constitutional claims, which are better addressed in state court. See Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988).

                                        III. CONCLUSION

       For the reasons stated above, the County Defendants' and the Commissioner's motions to

dismiss will be granted; BTA's motion for partial summary judgment and for injunctive relief

will be denied; and judgment for defendants will be entered by an order to be issued with this

Memorandum Opinion.



                       ~
       Entered this~ day of November, 2018.
                                                              Leonie M. Brinkema
                                                              United States District Judge          ··•,.'


Alexandria, Virginia




                                                35
